Exhibit 10.5





 



CHIMERIX, INC.

 

AMENDMENT TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

 

This Amendment (“Amendment”) is entered into as of October 29, 2014, by and
among Chimerix, Inc. (the “Company”) and the undersigned holders of capital
stock of the Company that are parties to that certain Amended and Restated
Investor Rights Agreement entered into as of February 7, 2011, by and among the
Company and the persons and entities listed on Schedule A attached thereto (as
the same may be amended from time to time, the “Rights Agreement”). Capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Rights Agreement.

 

Recitals

 

A. The Company intends to file a Registration Statement on Form S-3 on or about
the date hereof (the “Registration Statement”) with the Securities and Exchange
Commission in connection with the registration of $150,000,000 of the Company’s
common stock, which may be offered from time-to-time by the Company in one or
more public offerings.

 

B. In connection with a potential public offering by the Company utilizing the
Registration Statement (such public offering, the “Offering”), on October 17,
2014, the Company’s Board of Directors appointed a Pricing Committee with final
authority to determine (i) the number of shares to be sold in the Offering, (ii)
the price and other terms at which shares are to be sold in the Offering and
(iii) the final terms of any underwriting or purchase agreement, including any
discounts relating to the sale of the shares in the Offering.

 

C. Pursuant to Section 1.3 of the Rights Agreement, the Holders are entitled to
receive prompt written notice of the filing by the Company of any registration
statement under the Securities Act of 1933, as amended, for purposes of a public
offering of securities of the Company (the “Notice Rights”) and, under certain
circumstances, hold rights (the “Registration Rights”) with respect to the
registration of their Registrable Securities in connection therewith.

 

D. Section 3.7 of the Rights Agreement provides that the Rights Agreement may be
amended with the written consent of (i) the Company, (ii) the Series F Requisite
Investors and (iii) the Holders of a majority of the Registrable Securities
issued or issuable upon conversion of the Series E Stock then outstanding,
voting as a separate class (collectively, the “Required Holders”).

 

E. The undersigned Holders, constituting the Required Holders, desire to (i)
waive for and on behalf of the undersigned and all Holders, all Notice Rights
and Registration Rights with respect to the Offering and the filing of the
Registration Statement in connection therewith, and (ii) amend the Rights
Agreement as provided herein.

 



 

 



 

Agreement

 

Now, Therefore, in consideration of the foregoing, the promises and covenants
contained herein and in the Rights Agreement, in order to induce the Company to
proceed with the Offering and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the undersigned Holders and the Company
agree as follows:

 

1. Waiver of Registration Rights. Pursuant to Section 3.7 of the Rights
Agreement, the Company and the undersigned Holders, for and on behalf of all
holders of Notice Rights or Registration Rights, hereby waive all Notice Rights
and Registration Rights, including all additional notices and notice periods
required thereby, with respect to the Offering and the filing of the
Registration Statement in connection therewith.

 

2. Amendment and Restatement of Section 1.15 of the Rights Agreement. Section
1.15 of the Rights Agreement is hereby amended and restated in its entirety as
set forth below:

 

“Termination of Registration Rights. 

 

(a) The provisions set forth in Sections 1.2 through 1.13 and Section 1.16
hereof shall terminate and be of no further force or effect upon the earlier of
(i) five (5) years following the consummation of the sale of securities pursuant
to a registration statement filed by the Company under the Act in connection
with the initial firm commitment underwritten offering of its securities to the
general public, in connection with which all shares of Preferred Stock convert
into Common Stock, or (ii) such time as all Holders cease to hold any
Registrable Securities.

 

(b) In addition, the right of any Holder to request registration or inclusion in
any registration pursuant to Sections 1.2, 1.3 or 1.12 hereof shall terminate
with respect to any shares of Registrable Securities held by such Holder on the
first date that such shares may immediately be sold under Rule 144 during any
90-day period. Upon such termination, such shares shall cease to be “Registrable
Securities” hereunder for all purposes.”

 

3. Amendment and Restatement of Section 3.7 of the Rights Agreement. Section 3.7
of the Rights Agreement is hereby amended and restated in its entirety as set
forth below:

 

“Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of (i) the Company and (ii) the Holders of a majority of the
then-outstanding Registrable Securities. Notwithstanding the foregoing, no
amendment or waiver, which by its express terms affects the express rights or
obligations hereunder of any Holder materially, adversely and differently than
the express rights or obligations hereunder of the other Holders shall be
binding as to such Holder unless that Holder consents in writing to such
amendment or waiver. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Investor, the Company and each of their
respective successors and permitted assigns.”

 



 

 

 

4. Miscellaneous.

 

(a) Except as expressly modified by this Amendment, the Rights Agreement shall
remain unmodified and in full force and effect. The waiver of registration
rights in Section 1 hereof shall apply only with respect to the Offering and the
filing of the Registration Statement in connection therewith, and shall not
otherwise affect the undersigned Holders’ rights under the Rights Agreement, as
amended by this Amendment.

 

(b) This Amendment shall be governed by and construed under the laws of the
State of Delaware as applied to agreements among Delaware residents entered into
and to be performed entirely within Delaware.

 

(c) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same Amendment. This Amendment is being signed by each undersigned
Holder with respect to all shares of capital stock of the Company subject to the
Rights Agreement held by such Holder, as a shareholder of the Company and for
all other purposes.

 

[signature pages follow]

 

 

 

 

In Witness Whereof, each of the undersigned has executed this Amendment as of
the date set forth above.

 



CHIMERIX, INC., a Delaware corporation 

 

 



By:  /s/ M. Michelle Berrey, M.D., M.P.H.     M. Michelle Berrey, M.D., M.P.H.  
  President and Chief Executive Officer  



 

Address:

 

2505 Meridian Parkway

Suite 340

Durham, NC 27713

 

 

 

 

NEW LEAF VENTURES II, L.P.

 

By: New Leaf Ventures Associates II, L.P.,

its General Partner

By: New Leaf Venture Management II, L.L.C.

its General Partner

 

 



By:  /s/ Craig Slutzkin     Craig Slutzkin     Chief Financial Officer  



 

Address:


Times Square Tower

7 Times Square, Suite 3502

New York, NY 10036

 

 

 



 



A.M. Pappas Life Science Ventures   A.M. Pappas Life Science IV, L.P.   Ventures
III, L.P.           By: AMP&A Management IV, LLC,   By:  AMP&A Management III,
LLC, its General Partner   its General Partner                     By:  /s/ Ford
S. Worthy   By:  /s/ Ford S. Worthy   Ford S. Worthy     Ford S. Worthy   Chief
Financial Officer and Partner     Chief Financial Officer and Partner          
Address:     Address:           c/o A. M. Pappas & Associates, LLC     c/o A. M.
Pappas & Associates, LLC P.O. Box 110287     P.O. Box 110287 Research Triangle
Park, NC 27709     Research Triangle Park, NC 27709                     PV IV
CEO FUND, L.P.   PV III CEO FUND, L.P.           By:  AMP&A Management IV, LLC,
  By:  AMP&A Management III, LLC, its General Partner   its General Partner    
                By: /s/ Ford S. Worthy   By: /s/ Ford S. Worthy   Ford S. Worthy
    Ford S. Worthy   Chief Financial Officer and Partner     Chief Financial
Officer and Partner           Address:   Address:           c/o A. M. Pappas &
Associates, LLC   c/o A. M. Pappas & Associates, LLC P.O. Box 110287   P.O. Box
110287 Research Triangle Park, NC 27709   Research Triangle Park, NC 27709





 



 

 

 



SANDERLING VENTURE PARTNERS V, L.P.   SANDERLING V LIMITED PARTNERSHIP By:
Middleton, McNeil & Mills Associates V, LLC   By: Middleton, McNeil & Mills
Associates V, LLC                     By: /s/ Timothy J. Wollaeger   By:  /s/
Timothy J. Wollaeger   Timothy J. Wollaeger     Timothy J. Wollaeger   Managing
Director     Managing Director           Address:   Address:           400 South
El Camino Real   400 South El Camino Real Suite 1200   Suite 1200 San Mateo, CA
94402-1708   San Mateo, CA 94402-1708                     SANDERLING V
BIOMEDICAL, L.P.   Sanderling V Beteiligungs GmbH & Co. KG       By: Middleton,
McNeil & Mills Associates V, LLC   By: Middleton, McNeil & Mills Associates V,
LLC                     By:  /s/ Timothy J. Wollaeger   By: /s/ Timothy J.
Wollaeger   Timothy J. Wollaeger     Timothy J. Wollaeger   Managing Director  
  Managing Director           Address:   Address:           400 South El Camino
Real   400 South El Camino Real Suite 1200   Suite 1200 San Mateo, CA 94402-1708
  San Mateo, CA 94402-1708                     SANDERLING V VENTURES MANAGEMENT
                          By: /s/ Timothy J. Wollaeger         Timothy J.
Wollaeger         Owner                 Address:                 400 South El
Camino Real       Suite 1200       San Mateo, CA 94402-1708      





 



 

 



 



SANDERLING V BIOMEDICAL CO-INVESTMENT FUND, L.P.   Sanderling VENTURE PARTNERS V
CO-INVESTMENT FUND, L.P.           By: Middleton, McNeil & Mills Associates V,
LLC   By: Middleton, Mcneil & Mills Associates V, LLC                     By: 
/s/ Timothy J. Wollaeger   By:  /s/ Timothy J. Wollaeger   Timothy J. Wollaeger
    Timothy J. Wollaeger   Managing Director     Managing Director          
Address:   Address:           400 South El Camino Real   400 South El Camino
Real Suite 1200   Suite 1200 San Mateo, CA 94402-1708   San Mateo, CA 94402-1708
                    SANDERLING VI BETEILIGUNGS GMBH & CO. KG   Sanderling
VENTURE PARTNERS Vi CO-INVESTMENT FUND, L.P.           By: Middleton, McNeil &
Mills Associates VI, LLC   By: Middleton, Mcneil & Mills Associates Vi, LLC    
                By: /s/ Timothy J. Wollaeger   By: /s/ Timothy J. Wollaeger  
Timothy J. Wollaeger     Timothy J. Wollaeger   Managing Director     Managing
Director           Address:   Address:           400 South El Camino Real   400
South El Camino Real Suite 1200   Suite 1200 San Mateo, CA 94402-1708   San
Mateo, CA 94402-1708

 



 

 

 



SANDERLING VI LIMITED PARTNERSHIP   Sanderling V STRATEGIC EXIT FUND, L.P.      
    By: Middleton, McNeil & Mills Associates VI, LLC   By: Middleton, McNeil &
Mills Associates V, LLC                     By:  /s/ Timothy J. Wollaeger   By: 
/s/ Timothy J. Wollaeger   Timothy J. Wollaeger     Timothy J. Wollaeger  
Managing Director     Managing Director           Address:   Address:          
400 South El Camino Real   400 South El Camino Real Suite 1200   Suite 1200 San
Mateo, CA 94402-1708   San Mateo, CA 94402-1708                     SANDERLING
VI VENTURES MANAGEMENT                           By: /s/ Timothy J. Wollaeger  
      Timothy J. Wollaeger         Owner                 Address:              
  400 South El Camino Real       Suite 1200       San Mateo, CA 94402-1708      

 



 

